Citation Nr: 0725816	
Decision Date: 08/17/07    Archive Date: 08/22/07

DOCKET NO.  02-16 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased initial evaluation for migraine 
headaches, currently evaluated as 30 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from July 1978 to July 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which granted entitlement to service 
connection for migraine headaches and assigned a 10 percent 
rating effective from October 17, 2000.  In December 2002, 
the veteran testified at a hearing before the undersigned.  
The appeal was remanded by the Board in March 2004 for 
further development.  In a January 2005 Supplemental 
Statement of the Case, the RO increased the veteran's rating 
to 30 percent effective October 17, 2000, the date of the 
veteran's claim.


FINDING OF FACT

The veteran's migraine headaches have not been manifested by 
completely prostrating and prolonged attacks productive of 
severe economic adaptability.


CONCLUSION OF LAW

Throughout the entire rating period, the criteria for a 
rating in excess of 30 percent for the veteran's service-
connected headaches have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.124a, Diagnostic Code 
8100 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in March 2004 and March 
2006 correspondence fulfills the provisions of 38 U.S.C.A. § 
5103(a).  In March 2006 the RO provided notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  The claim was 
thereafter readjudicated in the January and March 2007 
supplemental statements of the case.  

The Board acknowledges that under 38 U.S.C.A. § 5103(a) 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the provisions of 
38 U.S.C.A. § 5103(a) were enacted after the rating decision 
at issue, thus making compliance with the timing requirements 
of 38 U.S.C.A. § 5103 impossible.  Since then, however, the 
content of the notices provided to the appellant fully 
complied with the requirements of that statute.  The veteran 
has been afforded a meaningful opportunity to participate in 
the adjudication of his claim, to include the opportunity to 
present pertinent evidence.  Thus any error in the timing was 
harmless, the appellant was not prejudiced, and the Board may 
proceed to decide this appeal.  Simply put, there is no 
evidence of any VA error in notifying the appellant that 
reasonably affects the fairness of this adjudication.  ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The RO has obtained 
private medical records, scheduled VA examinations, the 
veteran presented testimony at a RO hearing and a Travel 
Board hearing, and there is no pertinent evidence which is 
not currently part of the claims file.  Hence, VA has 
fulfilled its duty to assist the appellant in the prosecution 
of his claim. 

Background

Treatment records from Dr. T.B. Darji dated 1997 to 2003 show 
that in July 1998 the veteran was treated for depression and 
headache.  He was diagnosed with depression/stressed out.  In 
September 1998 the veteran was treated for severe headache, 
blurred vision, and tiredness.  He was diagnosed with 
questionable migraine headache.  In June 2000 he was seen for 
headaches and pain in the right arm.  In September 2003, the 
veteran complained of headaches all the time.  

Treatment records from Robert Slaughter, M.D., dated in 
January 2000 noted a history of headaches since he was about 
18 years old.  The veteran reported that his headaches 
stopped after a couple of years but had recurred within the 
last year or so for unknown reasons.  He was having frontal 
headaches with neck pain, pressure, which was continuous.  
There was no diunal variation to this headache and it was not 
aggravated by coughing or sneezing.  It was not 
incapacitating.  The veteran was admitted to the Medical 
Center in July 2000 for chronic daily headaches of a 
migrainous quality.  The doctor indicated the veteran was not 
compliant with his preventive medications for reasons that 
were not clear.  He was diagnosed with daily headaches with 
medical noncompliance.

At his November 2000 VA examination, the veteran reported 
that over the last ten years his symptoms have become more 
frequent and more severe in pain.  He indicated his headaches 
were now daily and last all day with the severity varying 
from a seven to nine.  He reported associated fatigue.  
Aggravating factors included cigarette smoke.  He could 
describe no precipitating factors for his headaches.  He 
indicated his headaches were better when he took medication 
for his migraines.  He reported with his migraine medication 
he was able to function in his daily and occupational duties.  
Without the medication he had to sit in a dark, secluded room 
until his headache resolved. 

The examination showed cranial nerves were normal and 
sensation was intact.  There was normal motor function.  The 
diagnosis was migraine headaches.

At his August 2001 RO hearing, the veteran testified that 
after separation from service he continued to have headaches 
and his headaches became worse.  He took medication every day 
for the headaches and took Zoloft and over the counter 
medication like ibuprofen. 

At his December 2002 Travel Board hearing, the veteran 
testified that he had headaches on a daily basis which lasted 
throughout the day.  He indicated that some days the 
headaches would go away and then there were periods when he 
had these headaches where he could not function and could 
take all the medications that he had and nothing seemed to 
ease the pain.  He stated he had incapacitating headaches two 
to three times a week.  When he had the incapacitating 
headaches he had trouble sleeping and had vision problems.  
He stated he also could not eat; they made him irritable, and 
sensitive to light.  The incapacitating headaches last for 24 
hours.  When these occurred he put an ice pack over his eyes 
and went to bed.  He stated he lost two or three days a month 
from his job due to his headaches.  The veteran testified 
that he worked at Georgia Pacific Corporation.  The veteran 
stated he had only been prescribed Zoloft for his headaches.  

Treatment records dated March 2002 to May 2003 from Huey 
Kidd, D.O., show treatment for headaches.  The veteran was to 
continue his Zoloft for his depression and he was prescribed 
Inderal and Imitrex for his headaches.

The veteran submitted records from his employer Georgia 
Pacific for the period covering 1993 to 2004.  These records 
were sick call records.  They showed occasions in which the 
veteran went on sick call for various reasons to include 
complaints of headaches.

A statement from the veteran's wife dated May 2004 indicated 
she had observed the veteran in excruciating pain from his 
headaches which lasted two or three times a week.  

At a November 2004 VA examination, the veteran reported 
headaches all over his head and sometimes going down his 
neck.  When he had a headache light bothered his eyes.  He 
reported getting nauseated and occasionally vomiting.  He 
stated he was taking Zoloft, Tylenol #3, and Lortab.  He also 
took over the counter medication as well.

The veteran reported that he frequently had to miss work 
because of migraine headaches.  This had required him to use 
sick leave through the Family Leave Act.  He stated he was 
not sure, but he believed that he had missed 20 to 30 days of 
work over the past year.  He indicated that when he had a 
headache, at least two times a week he could not function, 
but the examiner noted apparently he was able to go to work 
on some of those occasions.

The veteran's neurological examination was normal.  No focal 
motor or sensory deficits were noted.  The examiner indicated 
that the migraine headaches did not cause complete 
prostration and did not produce severe economic 
inadaptability.  It was noted that it was reasonable to 
expect better control of his headaches with future medication 
adjustments as he was not on maximal medical therapy at this 
visit.  The examiner indicated that the veteran reported 20 
to 30 days of missed work a year.  From this report, the 
examiner estimated that the veteran's migraine headaches 
occurred approximately one to two times every month over the 
past year and interfered with his activities such that he 
could not work approximately one to two times every month.  

A May 2005 radiology report from Advanced Magnetic Imaging 
noted mild sinusitis of the ethmoidal air cell.  

Treatment records from Dr. Darji dated 2004 to 2006 show 
treatment for headaches.  The veteran was taking Zoloft, 
Xanax, Lipitor, Lortab, and Pepcid AC.  In May 2005, the 
veteran was seen for complaints of bifrontal migraine 
headaches with throbbing and sometimes pressure.  At times 
the headaches were associated with nausea, but no vomiting.  
They were also associated with photophobia and sensitivity to 
heat.  He reported the headaches were occurring on a daily 
basis, but were mild.  The severe headaches were noted as 
occurring two to three times a week.  The cranial nerve 
examination showed normal fundi, visual fields were full in 
all quadrants, extraocular movements were normal in all 
directions with no nystagmus, facial sensation was normal in 
all divisions, and there was no facial weakness or asymmetry 
and normal finger rub.  In October 2005 the veteran was again 
seen for his headaches and reported that the shift work he 
had to go through was causing some of the headaches.  He 
indicated he tried Depakote, but did not feel that it helped.  
He reported that Midrin slightly helped and took Lortab, 
Tylenol, and Xanax.  It was noted that a MRI of the brain in 
May 2005 showed ethmoidal sinusitis, but there were no 
intracranial abnormalities.  In December 2005 the veteran 
reported daily severe headaches.  The examiner noted the 
veteran was taking Imitrex, Lortab, and Tylenol #3 for 
treatment.  In April 2006, the veteran reported that the 
headaches were relatively well controlled.  

VA treatment records show the veteran was seen in September 
2006 for complaint of a two week long migraine headache which 
was associated with nausea.  The veteran reported he vomited 
once.  The veteran was given a shot of Ketorolac Tromethamine 
and Promethazine.  



Criteria and analysis

In this case, the Board is not concerned with service 
connection, as that has already been established.  Rather, it 
is the level of disability that is of concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Still, each disability must be 
viewed in relation to its history, so examination reports and 
treatment records dating back at least to the date of the 
claim are considered.  38 C.F.R. § 4.1 (2006).  The history 
of disability is even more important where, as here, the 
veteran disagrees with the initial evaluation assigned upon 
the grant of service connection.  In such a case, separate 
ratings can be assigned for separate periods of time, based 
on the levels of disability manifested during each separate 
period of time, from the effective date of service 
connection.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4.  
The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations. 
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

The RO has evaluated the veteran's headaches under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8100, for migraines.  Under 
Diagnostic Code 8100, migraine headaches with very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability warrant a 50 percent 
evaluation.  Migraines with characteristic prostrating 
attacks occurring on an average once a month warrant a 30 
percent disability evaluation.  38 C.F.R. § 4.124a, 
Diagnostic Code 8100.

While the evidence shows that the veteran has frequent 
complaints of headaches, the evidence fails to show that he 
has migraine headaches with very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.  At his December 2002 Travel Board 
hearing, the veteran reported losing two or three days a 
month due to severe headaches.  At the November 2004 VA 
examination, the veteran reported 20 to 30 days of missed 
work a year due to his migraine headaches which the examiner 
estimated to be approximately one to two times every month 
over the past year.  The examiner noted that the veteran's 
migraine headaches did not cause complete prostration and did 
not produce severe economic inadaptability.  

Except for those 20 to 30 days a year, most of the reports 
show that the veteran was able to function with the 
headaches.  There was no evidence that he was unable to cook 
and feed himself and do things that he needed to do.  In 
April 2006 treatment records from Dr. Darji the veteran 
reported that the headaches were relatively well controlled.  

A 50 percent evaluation is not warranted because there is no 
objective evidence that the migraines are productive of 
severe economic inadaptability.  Indeed, the record shows 
that the appellant has been able to work full time despite 
his migraines. 

Although the veteran and his wife are competent to testify 
and report observed behavior and symptoms, where the 
determinative issue involves a question of medical diagnosis 
or causation, only individuals possessing specialized medical 
training and knowledge are competent to render such an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
evidence does not reflect that the veteran or his spouse 
currently possess a recognized degree of medical knowledge 
that would render their opinions on medical diagnoses or 
causation competent.

The Board has considered whether the veteran was entitled to 
"staged" ratings for his service-connected headaches as 
prescribed by the Court in Fenderson v. West, 12 Vet. App. 
119 (1999).  However, at no time since service has the 
service-connected disability been more disabling than as 
currently rated.

Thus, after a careful review of the record, the Board finds 
that the preponderance of the evidence is against a rating in 
excess of 30 percent for the veteran's service-connected 
migraine headaches.  In reaching this decision the Board has 
considered the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  38 U.S.C.A. § 5107(b) 
38 C.F.R. § 4.3.


ORDER

Entitlement to an initial evaluation in excess of 30 percent 
for migraine headaches is denied.



____________________________________________
D.C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


